DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 8, 2021.   Claim 20 has been canceled without prejudice. Claims 1-3, 5-19, 21 and 22 are pending and an action on the merits is as follows.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qing Lin on March 4, 2022.

The application has been amended as follows: 
Claims 1and 11 lines 12-14 and 14-16 respectively, after the phrase “power supply,” delete the phrase—comprising the sub-step of supplying electrical power from the electrical energy storage comprised and replace with the phrase—wherein the electrical energy storage is comprised in an intermediate circuit of the electrical drive—
Claim 10 lines 9-11, delete the phrase—utilizing said regenerative energy charged into the intermediate circuit capacitor to maintain an elevator brake in deactivated state, such that the elevator brake is maintained in the deactivated state when detecting the predefined event related to the main electrical power supply—and replace with the phrase—selectively utilizing energy charged from the main electrical power supply into an external electrical energy storage and said produced regenerative electrical energy to maintain an elevator brake in deactivated state, such that the elevator brake is maintained in the deactivated state when detecting the predefined event related to the main electrical power supply, wherein the electrical energy storage is comprised in an intermediate circuit of the electrical drive—
Claim 12 lines 13-15, delete the phrase—the elevator control unit is further configured to supply electrical power from the electrical energy storage comprised in an intermediate circuit of the electrical drive to maintain the elevator brake in the deactivated state—and replace with the phrase
Claim 17 line 2, after the phrase “and comparing said” insert the word—second—
Claims 21 and the second claim 21 lines 2-3, after the phrase “an elevator brake for” delete the phrase—deactivating the elevator brake prior to—and replace with the phrase—maintaining the elevator brake in the deactivated state after—
The second claim 21, change to be claim 22

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10-12: The prior art does not teach nor suggest a method, an elevator control unit or an elevator for moving an elevator car to a landing floor in case of a predefined event related to a main electrical power supply of an elevator, comprising controlling an operation of an electric motor for moving the elevator car with an electrical drive to decelerate the elevator car and to produce regenerative electrical energy; and selectively utilizing energy charged from the main electrical power supply into an external electrical energy storage and said produced regenerative electrical 
Claims 2, 3, 5-9, 13-19, 21 and 22 depend from claims 1, 10 or 12 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 4, 2022